Premier Alliance Group 4521 Sharon Road, suite 300 Charlotte, NC 28210 August 26, 2010 Via EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Judiciary Plaza Washington, D.C. 20549-0303 Attn: Matthew Crispino Re:Premier Alliance Group, Inc. Amendment No. 3 to Registration Statement on Form S-3 Filed on August 26, 2010 Commission File No. 333-132282 Dear Mr. Crispino: We hereby request acceleration of effectiveness of the Premier Alliance Group Registration Statement on Form S-3 for Friday, August 27, 2010 at 4:30 PM, or as soon thereafter as is practicable. We acknowledge that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. We acknowledge that the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing. We acknowledge that the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, PREMIER ALLIANCE GROUP, INC. By:_/s/ Mark Elliott Mark Elliott, President
